Title: Notice of University of Virginia’s opening, 25 May 1824, 25 May 1824
From: Jefferson, Thomas
To: 

The University of Virginia.The period for opening this institution being ultimately fixed to the 1st day of Feb. next, some previous information respecting it may be acceptable to the public, and useful to individuals who may have views of availing themselves of it’s benefits. and our press being on the spot, as it were, it seems incumbent on us particularly to give that information, which we shall do from the best sources accessible to us,  and such we believe as are to be relied on. one hundred and nine dormitories are in readiness, sufficient each for two students, for their  lodging and studies. six Hotels are provided, which will be  rented to respectable housekeepers, who will furnish the ordinary meals to such students as chuse to engage with them respectively, not exceeding 50. in a mess. with this article the University will have no concern, except to restrain excesses of the table. in addition to these accomodations provided at the University, the town of Charlottesville, one mile distant, can lodge and board between one and two hundred students. the Professors will be in place in the course of the autumn, and in time to prepare themselves for the commencement of their duties, at the opening of the institution. all students who propose to enter for the year ensuing, will be expected to attend on the 1st day of Feb. that the schools and classes may commence together.There will be 8. schools in the University. 1. one of antient languages, antient history, antient geography and Belles lettres. 2. one of Modern languages, modern history, and modern geography. 3. others of Mathematics, 4. of Natural philosophy, 5. of Natural history, 6. of anatomy and medecine, 7. or Moral philosophy.  8. of Law, government and Political economy. every student will be free to attend whichever of the schools he considers as adapted to his future pursuits, and required to attend no others. to enter that of antient languages, he must be already able to read with ease their higher authors. for the schools of Mathematics & natural philosophy, he must be a proficient in numerical arithmetic. for the others nothing preparatory will be required, except that into no school can any one be admitted under 16. years of age.It is expected that the whole annual expence of a student, will be about 200.D. exclusive of clothes and pocket money, and that the latter article  shall be kept within very moderate limits. a general notice of all these particulars will be authoritatively published in autumn, before which no engagements will be made for either Hotels or dormitories. all applications are then to be addressed to the Proctor of the university, mr Arthur S. Brockenbrough, who alone will answer letters on these subjects.We regret to add that the liberal donation of 50.M.D. made by the late legislature, for the purchase of a library and apparatus, rested on a contingency which fails, and the that institution will be opened under this disadvantage.